               Case 20-10343-LSS            Doc 6128       Filed 08/29/21       Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                       :
                                                           Chapter 11
BOY SCOUTS OF AMERICA AND
                                             :             Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                         Debtors.            :             Jointly Administered


            CORRECTED MOTION AND ORDER FOR ADMISSION PRO HAC VICE
                           OF MARY BETH FORSHAW

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Mary Beth Forshaw of Simpson Thacher & Bartlett LLP to represent Chubb Group Holdings
Inc. in the above-captioned cases and any adversary proceeding related thereto.

Date: August 29, 2021                                 /s/ Stamatios Stamoulis
                                                      Stamatios Stamoulis (DE No. 4606)
                                                      STAMOULIS & WEINBLATT LLC
                                                      800 N. West Street Third Floor
                                                      Wilmington, Delaware 19801
                                                      Tel: (302) 999-1540
                                                      Email: stamoulis@swdelaw.com

                                                      Counsel to Chubb Group Holdings, Inc.

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing, as a member of the Bar of the State of New York
and Connecticut and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar with
this Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 will be paid to the Clerk of the Court for District Court upon filing of
this motion.
Dated: August 29, 2021                                /s/Mary Beth Forshaw
                                                      Mary Beth Forshaw
                                                      Simpson Thacher & Bartlett LLP
                                                      425 Lexington Avenue
                                                      New York, New York 10017
                                                      Tel: 212-455-2846
                                                      Email: mforshaw@stblaw.com

                                     ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
